Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 1 of 11 PageID 418




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

WENDY PAYNE,

             Plaintiff,

v.                                                 Case No. 3:19-cv-1173-J-32MCR

SEMINOLE ELECTRIC COOPERATIVE,
INC.,

          Defendant.
________________________________/

                                       ORDER

      THIS CAUSE is before the Court on Defendant’s Motion to Compel

Production of Plaintiff’s Medical Records (“Motion”) (Doc. 33) and Plaintiff’s

Response in Opposition thereto (“Response”) (Doc. 41). For the reasons stated

herein, the Motion is due to be DENIED.

      I.     Background

      Plaintiff worked as a Human Resources Generalist for Defendant from

1981 until her termination on June 27, 2018. (Doc. 1 at ¶¶ 9, 23.) On October

16, 2019, she brought this action, alleging disability discrimination in violation of

the Americans with Disabilities Act of 1990 (“ADA”) and the Florida Civil Rights

Act of 1992 (“FCRA”), age discrimination in violation of the Age Discrimination in

Employment Act of 1967 (“ADEA”) and the FCRA, and discrimination and

retaliation in violation of the Family Medical Leave Act (“FMLA”). (See generally

id.) The Complaint alleges that as a result of Defendant’s unlawful
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 2 of 11 PageID 419




discrimination, Plaintiff “has suffered and continues to suffer damages,” and

prays for back pay and benefits, interest thereon, front pay and benefits,

compensatory damages, pecuniary and non-pecuniary losses, punitive damages,

liquidated damages, costs, and attorney’s fees. (Id. at 5-9; see also id. at 8

(seeking “[c]ompensatory damages for emotional pain and suffering” as part of

Plaintiff’s age discrimination claim under the FCRA).)

       The Complaint also alleges, in relevant part, that Plaintiff was unknowingly

exposed to X-ray radiation between 300 and 390 times for three days in July of

2007 during her employment with Defendant when an X-ray machine was

brought in and used in the room adjacent to Plaintiff’s office without a lead

barrier. (Id. at ¶¶ 10-11.) As a result of this exposure, Plaintiff allegedly became

very sick and was diagnosed with “radiation poisoning, peripheral neuropathy,

polyneuropathy, axonal neuropathy, and loss of motor control,” among other

conditions. (Id. at ¶ 12.) The Complaint further alleges that Plaintiff “still

experiences extreme pain, burning, and throbbing all over the front of her body,

legs, arms, hands, and feet, as well as incontinence and loss of bowel control, as

a result of the radiation exposure,” and “will have an increased risk of cancer for

the rest of her life.” (Id.)

       II.    Discussion

              A.     The Parties’ Submissions

       In the present Motion, Defendant seeks to compel the records of Dr.

Conrad P. Weller, a psychiatrist, who saw Plaintiff following the 2007 radiation


                                           2
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 3 of 11 PageID 420




exposure incident alleged in the Complaint. (Doc. 33 at 1; Doc. 33-3 at 5.)

Defendant states that because Plaintiff “had little recollection of the incident,” Dr.

Weller’s “records are needed to determine the further relevance of this medical

visit to her claims.” 2 (Doc. 33 at 2.)

       At her September 22, 2020 deposition, Plaintiff testified that based upon

her attorney’s advice, she saw Dr. Weller one time after the radiation incident

and it was “for documentation [purposes] in case [her legal action] went forward,”

not for purposes of treatment. (Doc. 33-3 at 3 & 5.) On September 23, 2020,

Defendant served a notice of intent to serve a subpoena for production of

documents held by Dr. Weller on Plaintiff’s counsel. (Doc. 33-4.) The subpoena

was served on Dr. Weller on September 30, 2020 and required compliance on

October 16, 2020. (Doc. 33 at 2; Doc. 33-4.) The subpoena commanded Dr.

Weller to produce “[e]ach and every document within [his] possession or control,

including, but not limited to, all medical records, notes, charts, diagrams,

prescriptions, depositions, opinions rendered, reports, diagnoses, or X-rays,

which reflect or refer to service, counseling, treatment, benefit or care provided to

[Plaintiff] during the time of January 1, 2007 to the present.” (Doc. 33-4 at 8.)

       On October 1, 2020, Dr. Weller’s office informed defense counsel that in

order to release the subpoenaed records, they needed a release of information


       2Defendant also states that Plaintiff “visited Dr. Weller as a result of a referral
she received from Dr. Rodolfo Eichberg” (Doc. 33 at 2), but this statement does not
seem to be supported by the excerpt of Plaintiff’s deposition that was filed with the
Court (see Doc. 33-3 at 3 & 5).


                                              3
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 4 of 11 PageID 421




form signed by Plaintiff. (Doc. 33-5 at 3.) On October 7, 2020, Plaintiff’s counsel

informed defense counsel, via e-mail, of their objection to the subpoena without

providing any explanation. (Id. at 2.) On October 22, 2020, Plaintiff reiterated

her objection and refused to provide a release for the subpoenaed records. (See

Doc. 33 at 3.)

      In support of its request to compel Dr. Weller’s records, Defendant brings

two arguments. First, Defendant argues that Plaintiff’s e-mail objection to the

subpoena was untimely because “Plaintiff’s counsel did not raise a substantive

objection to the subpoena until Defendant’s prompting request for a release from

the Plaintiff on October 22, 2020, six days after the materials were due pursuant

to the subpoena.” (Id. at 3-4.)

      Defendant’s second argument is that even assuming Plaintiff’s objection

was timely, Plaintiff has placed her mental state at issue, thereby waiving the

psychotherapist-patient privilege. (Id. at 4-5.) Defendant explains:

      Plaintiff has placed Dr. Rodolpho Eichberg and his medical
      recommendations at the forefront of her claims, which includes his
      recommendation to seek psychotherapy. In addition, Plaintiff has
      alleged extreme emotional distress and has provided medical
      records which identify her multiple medical issues which
      necessitated referral to a psychiatrist from one of her treating
      physicians. Plaintiff’s extreme emotional distress is evident
      throughout her deposition and her pleadings and this testimony is
      sufficient to establish a need for these records. More specifically, at
      [her] deposition Plaintiff testified that since her termination she
      “doesn’t sleep at night.” . . . She further alleges these symptoms
      have been ongoing since 2007 and Defendant has the right to
      determine whether these allegations of severe emotional distress
      predates [sic] Plaintiff’s discharge and to what extent they are
      related to the discharge.


                                         4
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 5 of 11 PageID 422




(Id. at 5.)

       Defendant further argues that the relevancy of Dr. Weller’s records “cannot

be questioned as Plaintiff has directly invoked this 2007 incident in her lawsuit

and has alleged damages pertaining to this incident.” (Id. at 4.) Defendant adds:

       Plaintiff cites to her alleged 2007 radiation poisoning repeatedly
       throughout her claims, alleges her disabilities in this case are
       related, in part, to this purported incident. She has continued to
       stress the important [sic] of this incident in discovery responses and
       has provided a litany of medical providers she has seen related to
       this incident. Plaintiff also provided in responsive [sic] to discovery
       requests personal journal entries from 2007 pertaining to these
       medical visits which she alleges are relevant to her claims.

(Id. at 4-5.)

       Plaintiff concedes that her objection to the subpoena was untimely but

argues that Defendant’s Motion should nevertheless be denied because the

delay was harmless, and her objection was based on privilege. (Doc. 41 at 1.)

Plaintiff explains:

       Defendant is seeking psychiatric records from 13 years ago for
       issues which are not relevant to Plaintiff’s claim of wrongful
       termination. As stated in Defendant’s Motion, Defendant served its
       Notice of Intent on September 23, 2020 with Plaintiff’s response due
       October 16, 2020. Plaintiff asserted her objection on October 22,
       2020. This was a mere “minor procedural violation” for which the
       sanction of waiver-of-privilege would be an undue penalty. No harm
       or prejudice against Defendant has been caused by this slight delay
       in assertion of the objection of privilege (nor has Defendant asserted
       such harm). Thus, the granting of Defendant’s Motion would create
       far greater prejudice against Plaintiff (i.e., the waiving of Plaintiff’s
       right to privileged communications with a psychotherapist) than the
       prejudice Plaintiff’s minor delay in asserting her objection created for
       Defendant.



                                           5
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 6 of 11 PageID 423




(Id. at 2-3.)

       Plaintiff further argues that she has not placed her mental condition in

controversy and Defendant has not shown good cause for compelling the

production of records. (Id. at 3.) Plaintiff states that she “has not plead [sic] any

specific psychological conditions other than ‘garden variety emotional distress,’”

she has not alleged a specific mental or psychiatric injury or disorder, and she

has not testified that the events giving rise to this action have caused her

unusually severe emotional distress. (Id. at 5.)

                B.   Standard

       Rule 45(d)(3)(A)(iii) provides that the Court, on a “timely motion,” “must

quash or modify a subpoena that . . . requires disclosure of privileged or other

protected matter, if no exception or waiver applies . . . .” Fed.R.Civ.P.

45(d)(3)(A)(iii). “Where[,] as here, the Court’s jurisdiction is premised upon a

federal question, the federal law of privilege governs the Court’s determination of

whether the requested medical records are privileged.” Ortiz-Carballo v.

Ellspermann, No. 5:08-cv-165-Oc-10GRJ, 2009 WL 961131, *1 (M.D. Fla. Apr. 7,

2009); see also Guilford v. Marketstar Corp., 1:08-cv-336-CC, 2009 WL

10664964, *2 (N.D. Ga. Sept. 18, 2009) (quoting Hancock v. Hobbs, 967 F.2d

462, 467 (11th Cir. 1992)) (same); Stevenson v. Stanley Bostitch, Inc., 201

F.R.D. 551, 555 (N.D. Ga. 2001) (“The federal courts . . . have consistently held

that the federal law of privilege applies to all claims in a federal question case.”).




                                           6
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 7 of 11 PageID 424




      In Jaffee, the Supreme Court recognized a psychotherapist-patient

privilege that protects from compelled disclosure, under Rule 501 of the Federal

Rules of Evidence, confidential communications between licensed

psychotherapists (including psychiatrists, psychologists, and social workers) and

their patients made in the course of diagnosis or treatment. Jaffee v. Redmond,

518 U.S. 1, 15 (1996). The psychotherapist-patient privilege may be waived

under certain circumstances. Id. at 15 n.14. For example, a patient waives the

privilege if she puts her mental condition at issue. Thomas v. Seminole Elec.

Coop. Inc., No. 8:16-cv-3404-T-35JSS, 2017 WL 2447722, *4 (M.D. Fla. June 6,

2017); Chase v. Nova Se. Univ., Inc., No. 11-61290-CIV, 2012 WL 1936082, *2

(S.D. Fla. May 29, 2012) (same); Guilford, 2009 WL 10664964 at *2 (same); see

also Ortiz-Carballo, 2009 WL 961131 at *2 (“Generally, in order to obtain

psychiatric records, the party requesting the records must show that the plaintiff

has placed her mental condition ‘in controversy’ and there is ‘good cause’ for

production of the records.”).

      “As a general rule, when a party fails to object timely to discovery requests,

such objections are waived.” United Steelworkers of Am., AFL-CIO v. Ivaco, Inc.,

No. 1:01-cv-0426-CAP, 2002 WL 31932875, *4 (N.D. Ga. Jan. 13, 2003)

(citations omitted). However, waiver of a privilege “is an extreme sanction” that

“should be reserved for cases of unjustifiable delay, inexcusable conduct, or bad

faith in responding to discovery requests.” Id. (citations omitted). “Thus, minor




                                         7
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 8 of 11 PageID 425




procedural violations, good faith attempts at compliance, and other mitigating

circumstances will militate against finding waiver.” Id.

      “‘[T]he scope of discovery through a subpoena is the same as that

applicable to Rule 34 and the other discovery rules.’” Frett v. Cellco P’ship, No.

8:14-cv-1047-T-36EAJ, 2014 WL 12617966, *1 (M.D. Fla. Oct. 1, 2014) (quoting

Fed.R.Civ.P. 45(d)(1) Advisory Committee’s Note to the 1970 Amendment).

Rule 34 authorizes discovery requests within the scope of Rule 26(b).

Fed.R.Civ.P. 34. Under Rule 26(b)(1):

      Parties may obtain discovery regarding any nonprivileged matter that
      is relevant to any party’s claim or defense and proportional to the
      needs of the case, considering the importance of the issues at stake
      in the action, the amount in controversy, the parties’ relative access
      to relevant information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1).

             C.    Analysis

      The Court determines that Defendant’s Motion is due to be denied. As an

initial matter, Plaintiff’s standing to object to Dr. Weller’s subpoena seems to be

undisputed. The general rule in federal court is that “a party has standing to

challenge a subpoena when she alleges a ‘personal right or privilege with respect

to the materials subpoenaed.’” Stevenson, 201 F.R.D at 555 n.3 (citing, inter

alia, Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979)); see also Frett, 2014

WL 12617966 at *1 (“A party has standing to challenge a non-party subpoena if


                                          8
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 9 of 11 PageID 426




the party ‘alleges a personal right or privilege with respect to the subpoenas.’”)

(quoting Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429

(M.D. Fla. 2005)). Because Plaintiff argues that the subpoenaed records are

protected by the psychotherapist-patient privilege, she has standing to challenge

the subpoena.

      Further, although Plaintiff concedes that her objection, filed six days after

the deadline, was untimely, she argues that this “minor delay” was “harmless”

and that the prejudice she would suffer if the records are released would

significantly outweigh any prejudice suffered by Defendant as a result of the

delay. Given the questionable relevance of Dr. Weller’s outdated records, the

Court’s earlier finding that Plaintiff’s mental condition is not in controversy, and

the minor delay in bringing a substantive objection to the subpoena, 3 the Court

will not compel the psychiatrist’s records at this juncture.

      Defendant asserts that Plaintiff saw Dr. Weller based on the

recommendation of Dr. Eichberg that she needed to seek psychotherapy.

However, the record before the Court (including Plaintiff’s deposition testimony

and the omission of Dr. Weller’s name from Plaintiff’s initial disclosures) indicates



      3  The Court notes that Plaintiff timely objected to the subpoena on October 7,
2020 but did not provide any explanation as to the basis of her objection on that day.
However, Plaintiff did so on October 22, 2020, albeit after the deadline for objections.
Thus, Plaintiff’s conduct here is more akin to a minor procedural violation than to bad
faith conduct, which could justify the extreme sanction of waiver of a privilege. The
Court also notes that the cases on which Defendant relies for its untimeliness argument
did not involve the psychotherapist-therapist privilege.



                                           9
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 10 of 11 PageID 427




 that Plaintiff saw Dr. Weller one time after the 2007 radiation exposure incident,

 based on her attorney’s advice, for documentation purposes and not for

 purposes of treatment. It appears that even Defendant is unsure of the

 “relevance of this medical visit to [Plaintiff’s] claims.” (Doc. 33 at 2 (asking for Dr.

 Weller’s records in order “to determine the further relevance of this medical visit

 to [Plaintiff’s] claims”).) As such, Defendant has not shown the relevancy of Dr.

 Weller’s records from over ten years before Plaintiff’s termination. See Ortiz-

 Carballo, 2009 WL 961131 at *3 (“Dr. Gomez’ records reflect treatment more

 than 10 years ago for a six-month bout of depression. These records are not

 relevant or reasonably calculated to lead to the discovery of relevant evidence in

 this action.”).

        To the extent Defendant argues that Dr. Weller’s records are relevant

 because Plaintiff has included the radiation exposure incident in her Complaint

 and has alleged damages for emotional pain and suffering (as part of her age

 discrimination claim under the FCRA), the Court has already determined that

 Plaintiff has not placed her mental condition in controversy and it was the

 discrimination and retaliation due to the radiation exposure (rather than the

 radiation itself) that allegedly caused the emotional pain and suffering for which

 Plaintiff seeks relief in this action. 4 (See Doc. 50.) As Plaintiff’s mental condition



        4In the present Motion, Defendant also argues that Plaintiff testified at her
 deposition that since her termination in 2018, she “doesn’t sleep at night,” and that
 “these symptoms have been ongoing since 2007.” (Doc. 33 at 5 (emphasis added).)


                                            10
Case 3:19-cv-01173-TJC-MCR Document 55 Filed 12/11/20 Page 11 of 11 PageID 428




 is not in controversy, she cannot be deemed to have waived the psychotherapist-

 patient privilege as to Dr. Weller’s records. Therefore, the Court will not compel

 the release of these records to Defendant.

       Accordingly, it is ORDERED:

       The Motion (Doc. 33) is DENIED.

       DONE AND ORDERED at Jacksonville, Florida, on December 10, 2020.




 Copies to:

 Counsel of Record




 Not only are these statements inconsistent, but also Defendant has not shown where in
 the deposition Plaintiff has made such statements.



                                          11
